Case 1:19-cr-00408-MKB Document 157 Filed 01/27/21 Page 1 of 1 PageID #: 959




                                                                           January 27, 2021
BY ECF
The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     United States v. Michael Konstantinovskiy, 19-Cr-408 (MKB)

        Dear Judge Brodie:

       Our office represents Michael Konstantinovskiy in the above-referenced case. Mr.
Konstantinovskiy is currently released on the following bail conditions: a $500,000 personal recognizance
bond, with his travel restricted to the Eastern and Southern Districts of New York.

         We write to request that Mr. Konstantinovskiy be allowed to travel to Florida January 30th
through February 1st for personal travel with his wife. Mr. Konstantinovskiy would fly to Miami, and visit
Miami Dade County, Broward County, and Palm Beach County. If approved, he would provide his flight
itinerary and hotel information for his stay in Florida to Pretrial Services Officer Robert Long.

        Pretrial Services Officer Robert Long has consented to the trip, and AUSA Shannon Jones has no
objections.

        Thank you for your consideration of this matter.


                                                           Sincerely,

                                                              /s/

                                                           Gordon Mehler



cc:     AUSA Shannon Jones (by ECF)
